              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 1 of 25




          1    WO                                                                                           SC

          2
          3
          4
          5
          6                          IN THE UNITED STATES DISTRICT COURT
          7                              FOR THE DISTRICT OF ARIZONA
          8
          9     Shawn Franklin Reid,                              No. CV 20-01893-PHX-JAT (JFM)
         10                           Plaintiff,
         11     v.                                                ORDER
         12
                Centurion, et al.,
         13
                                      Defendants.
         14
         15           Plaintiff Shawn Franklin Reid, who is confined in the Arizona State Prison
         16    Complex-Yuma, filed a pro se civil rights Complaint pursuant to 42 U.S.C. § 1983 (Doc. 1)
         17    and an Application to Proceed In Forma Pauperis (Doc. 6).             The Court granted the
         18    Application and dismissed the Complaint with leave to amend (Doc. 8). Plaintiff has filed
         19    a First Amended Complaint (Doc. 10), which includes a memorandum.                       In the
         20    memorandum, Plaintiff appears to seek reconsideration of the dismissal of his Complaint.
         21    As discussed below, the Court will deny the request for reconsideration and will dismiss
         22    the First Amended Complaint with leave to amend.
         23    I.     Statutory Screening of Prisoner Complaints
         24           The Court is required to screen complaints brought by prisoners seeking relief
         25    against a governmental entity or an officer or an employee of a governmental entity. 28
         26    U.S.C. § 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff
         27    has raised claims that are legally frivolous or malicious, that fail to state a claim upon which
         28    relief may be granted, or that seek monetary relief from a defendant who is immune from


JDDL-K
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 2 of 25




          1    such relief. 28 U.S.C. § 1915A(b)(1)-(2).
          2           A pleading must contain a “short and plain statement of the claim showing that the
          3    pleader is entitled to relief.” Fed. R. Civ. P. 8(a)(2) (emphasis added). While Rule 8 does
          4    not demand detailed factual allegations, “it demands more than an unadorned, the-
          5    defendant-unlawfully-harmed-me accusation.”           Ashcroft v. Iqbal, 556 U.S. 662, 678
          6    (2009). “Threadbare recitals of the elements of a cause of action, supported by mere
          7    conclusory statements, do not suffice.” Id.
          8           “[A] complaint must contain sufficient factual matter, accepted as true, to ‘state a
          9    claim to relief that is plausible on its face.’” Id. (quoting Bell Atlantic Corp. v. Twombly,
         10    550 U.S. 544, 570 (2007)). A claim is plausible “when the plaintiff pleads factual content
         11    that allows the court to draw the reasonable inference that the defendant is liable for the
         12    misconduct alleged.” Id. “Determining whether a complaint states a plausible claim for
         13    relief [is] . . . a context-specific task that requires the reviewing court to draw on its judicial
         14    experience and common sense.” Id. at 679. Thus, although a plaintiff’s specific factual
         15    allegations may be consistent with a constitutional claim, a court must assess whether there
         16    are other “more likely explanations” for a defendant’s conduct. Id. at 681.
         17           But as the United States Court of Appeals for the Ninth Circuit has instructed, courts
         18    must “continue to construe pro se filings liberally.” Hebbe v. Pliler, 627 F.3d 338, 342
         19    (9th Cir. 2010). A “complaint [filed by a pro se prisoner] ‘must be held to less stringent
         20    standards than formal pleadings drafted by lawyers.’” Id. (quoting Erickson v. Pardus, 551
         21    U.S. 89, 94 (2007) (per curiam)).
         22           If the Court determines that a pleading could be cured by the allegation of other
         23    facts, a pro se litigant is entitled to an opportunity to amend a complaint before dismissal
         24    of the action. See Lopez v. Smith, 203 F.3d 1122, 1127-29 (9th Cir. 2000) (en banc).
         25    Plaintiff’s First Amended Complaint will be dismissed for failure to state a claim, but
         26    because it may possibly be amended to state a claim, the Court will dismiss it with leave
         27    to amend.
         28    ....


JDDL-K
                                                              -2-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 3 of 25




          1    II.    Request for Reconsideration
          2           In Plaintiff’s memorandum included with the First Amended Complaint, Plaintiff
          3    claims that he laid out specific facts supported by documentation, in the form of a
          4    “Summary” appended to the Complaint.1 In dismissing Plaintiff’s medical claims asserted
          5    in the Complaint, the Court stated that:
          6                  Plaintiff sufficiently alleges that he has a serious medical condition,
                      liver disease and [hepatitis c virus, or HCV]. However, Plaintiff fails to
          7
                      specifically allege when, where, and how [Defendants Meyer, Barkley,
          8           Jordan, Nguella-nana, Johnson, Smalley, and Meza] allegedly violated his
                      constitutional right to medical care for his conditions. Instead, Plaintiff
          9           largely refers to “Defendants” without specifically alleging facts to support
         10           how each Defendant violated his constitutional rights. To the extent that
                      Plaintiff claims that he submitted grievances about alleged constitutional
         11           violations, Plaintiff fails to allege when and to whom he submitted his
         12           grievances and whether or how any particular Defendant responded to his
                      grievances. For these reasons, Plaintiff fails to sufficiently allege facts to
         13           support that any Defendant acted with deliberate indifference to his serious
         14           medical needs.

         15           In the Summary submitted with the Complaint, Plaintiff stated the following:
         16           In 2016, Plaintiff’s medical condition became dire. In June 2017, following the
         17    submission of numerous grievances, Health Needs Requests (HNRs), and requests to
         18    providers concerning bladder retention and kidney pain, Plaintiff was taken to an outside
         19    doctor. The outside doctor diagnosed Plaintiff with a 1-centimeter urethral stricture,
         20    “approximately 8 French in caliber di[]lated up to 22 French”; Tailor prostrate hypertrophy
         21    with “coapting lateral lobes, a very small lobe; two to 3+ Traberculation within the
         22    bladder”; and “prostate dimensions of 47.4 MMX 25.6 MMX 43.5 MM for estimated
         23    prostatic volume of 27.6 MC.” (Doc. 1 at 10.) At the Desert Mirage Center, Plaintiff’s
         24    prostate was measured and a Foley catheter was placed; Dr. Ganesh Sivarajan prescribed
         25    a follow-up in two weeks.
         26           Unidentified medical providers at ADC “refused” to follow the prescribed follow-
         27
                      1
         28              The Summary followed the signature page of the Complaint and Plaintiff did not
               refer to the Summary in the body of his Complaint. No other documents were received
               with the Complaint.

JDDL-K
                                                          -3-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 4 of 25




          1    up appointment. Plaintiff developed an infection, with blood in his urine, and extreme
          2    penile pain. According to Plaintiff, the “Defendants” failed to timely remove the catheter
          3    and comply with the outside doctor’s instructions, resulting in Plaintiff suffering a severe
          4    infection, damage to his kidneys and bladder, and pain. An unidentified medical provider
          5    at the prison prescribed Plaintiff antibiotics, which caused liver damage. Plaintiff filed
          6    more grievances seeking medical care for his HCV, but unidentified providers failed to
          7    evaluate his condition and only prescribed more “toxic pain medications.” (Id.) According
          8    to Plaintiff, an unidentified “medical provider” refused to provide adequate HCV care from
          9    2017 until June 2019. Over that period, unidentified medical providers prescribed Plaintiff
         10    90 ibuprofen 600 mg and 120 Tylenol 325 mg for pain. 2 Plaintiff’s “medical provider”
         11    refused to perform any required liver examination or blood work. (Id. at 11.) Following
         12    an examination sometime later, Plaintiff’s liver was found to be severely damaged with
         13    elevated AST and ALT liver enzymes. “The Defendants” continued to ignore his liver
         14    condition and, according to Plaintiff, acted with deliberate indifference to his health.
         15           During the above period, Plaintiff’s skin became irritated and Plaintiff submitted an
         16    HNR. An unidentified “medical provider” diagnosed a fungus and prescribed Plaintiff
         17    fluconazole, a “highly toxic medication,” for 30 days. After taking it for six days, Plaintiff
         18    felt abnormal internal pain and discomfort. In June 2020, Plaintiff received a medical
         19    follow-up, the results of which revealed cirrhosis--a much graver liver condition than
         20    Plaintiff’s first CAT scan in 2017, when his liver had been “normal.” According to
         21    Plaintiff, unidentified “medical providers” failed to have “required” blood work performed
         22    before prescribing Plaintiff fluconazole, and he claims their failure to do so amounted to
         23    deliberate indifference.
         24           Even if the additional allegations in Plaintiff’s Summary are construed as part of the
         25    Complaint, Plaintiff failed to connect any allegedly constitutionally deficient medical care
         26    to any particular named Defendant. He merely included additional facts to support that he
         27
         28           2
                         Plaintiff apparently refers to 90 and 125 tablets of ibuprofen and Tylenol,
               respectively.

JDDL-K
                                                           -4-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 5 of 25




          1    had a serious medical condition, and that unidentified medical providers may have acted
          2    with deliberate indifference to his serious medical needs. That is not sufficient to state a
          3    claim against any particular Defendant, where Plaintiff fails to identify which Defendant
          4    medical provider(s) were involved or approximately when and how each of the individual
          5    Defendant medical providers allegedly violated his constitutional rights. Accordingly,
          6    even considering the allegations in the Summary, Plaintiff failed to state a claim in his
          7    Complaint. Therefore, Plaintiff’s request for reconsideration will be denied.
          8    III.      First Amended Complaint
          9              In his three-count First Amended Complaint, Plaintiff alleges denial of
         10    constitutionally adequate medical care. Plaintiff sues David Shinn, the Director of the
         11    Arizona Department of Corrections (ADC), and Corrections Officer (CO) IV Roman. He
         12    also sues Corizon, a private entity, which until June 30, 2019, provided medical care for
         13    ADC prisoners under a contract with ADC; Centurion,3 another private entity that, since
         14    July 1, 2019, has provided medical care to ADC prisoners under a contract with ADC; and
         15    the following individuals, who are or were employed by Corizon and/or Centurion at the
         16    Yuma Complex: Carli Meyer, Telemed Hepatitis C Chronic Care specialist; Carrie Smalley
         17    of Tele Meds4; Drs. Karen Barcklay and Jordan; Nurse Practitioner Clariss Nguella NaNa;
         18    Head Nurse Marcel Meza; and Facility Health Administrators (FHAs) Lori Johnson and
         19    Brian Hofer.5 Plaintiff also sues an unknown Food Service Administrator, hereafter “John
         20    Doe,” who worked for vendor Trinity at the Yuma Complex. Plaintiff seeks injunctive,
         21    compensatory, and punitive relief. Plaintiff has submitted several documents in support of
         22    his First Amended Complaint, which are described below.
         23
         24              3
                        Until June 30, 2019, ADC contracted with Corizon to provide medical care to
         25    ADC prisoners. Beginning July 1, 2019, ADC contracted with Centurion Centurion to
               provide medical care for ADC prisoners.
         26              4
                             In a report submitted by Plaintiff, Smalley is identified as a physician. (Doc. 10
         27    at 18.)
                         5
         28           Plaintiff again describes Hofer as a Family Health Administrator with the Federal
               Health Administration. Although unclear, Hofer appears to be a Facility Health
               Administrator.

JDDL-K
                                                               -5-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 6 of 25




          1           Plaintiff alleges the following in Count I:
          2           “Corizon” was aware of Plaintiff’s HCV in 2015, when Plaintiff entered ADC
          3    custody. Plaintiff did not receive treatment for his HCV until January 2020, when Plaintiff
          4    was found to have stage four liver disease, stage four fibrosis, stage three inflammation,
          5    stage two kidney disease, and AST and ALT levels above high normal levels6 for these
          6    enzymes. Plaintiff also had “many other abnormal high labs.” Plaintiff claims that the
          7    five-year delay in treating his HCV severely harmed him.
          8           At some point during the above five-year period, Plaintiff was prescribed a “highly
          9    toxic drug” for an undiagnosed neck rash, specifically, fluconazole. According to Plaintiff,
         10    this drug is extremely detrimental to individuals with liver disease. Plaintiff was given
         11    multiple prescriptions of the drug by an unidentified person “knowing it was extremely
         12    harmful” to Plaintiff’s underlying liver condition.        At some point, staff, including
         13    Defendant Meza, realized the potential harm from taking fluconazole and canceled the
         14    prescription, but Plaintiff was already suffering life-threatening injury. As his injury,
         15    Plaintiff alleges he has liver and kidney disease, “severe prostate condition,” urethral
         16    stricture, blood in his stool and urine, and suffers from constant urinary tract infections.
         17           In Count II, Plaintiff alleges the following:
         18           An unidentified Corizon medical provider diagnosed Plaintiff with obstructive
         19    urinary symptoms, gross hematuria, urethral stricture disease, obstructive prostate
         20    hypertrophy,7 and tears to the bladder. On May 19, 2017, Plaintiff had surgery and a Foley
         21    catheter was placed, which the surgeon ordered removed in five days. An unidentified
         22    person sent an email to another unidentified person regarding this “strict protocol,” i.e.,
         23    catheter removal. The catheter was removed 14 days after its insertion, i.e., seven days
         24    later than ordered by the surgeon, after Plaintiff developed a debilitating infection and
         25    submitted many HNRs. According to Plaintiff, unidentified “medical staff” erred with
         26
         27
                      6
                        Plaintiff alleges that he had levels “above high level ranges,” but documents
               submitted by him reflect that his levels were “above high normal” range. (Doc. 10 at 19.)
         28           7
                       An enlarged prostate. See https://www.medicinenet.com/prostatic_hypertrophy
               _benign/definition.htm (last accessed Apr. 16, 2021).

JDDL-K
                                                            -6-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 7 of 25




          1    respect to his aftercare and were negligent in following the surgeon’s instructions regarding
          2    follow-up care.
          3           At some point, Plaintiff was diagnosed with HCV and Corizon was aware of
          4    Plaintiff’s HCV when he entered ADC custody in May 2015. Plaintiff did not receive
          5    treatment for his HCV until January 2020, when he was determined to have stage four liver
          6    disease, stage four fibroids, stage three inflammation levels, and AST Levels and ALT
          7    Levels above the high range. Plaintiff also has “many other” abnormally high labs.
          8    According to Plaintiff, the five-year delay in treating his HCV has severely and critically
          9    harmed him.
         10           At some point, Plaintiff was prescribed fluconazole, a highly toxic drug, for a rash
         11    on his neck. Fluconazole is “extremely detrimental” to persons with HCV and liver disease
         12    and can cause serious side-effects. Despite being contraindicated by his liver condition, he
         13    was given multiple prescriptions of the drug.        Staff, including Head Nurse Meza,
         14    recognized the risk of prescribing fluconazole to Plaintiff and Meza canceled the
         15    prescription. However, by that time, Plaintiff was already experiencing life-threatening
         16    side-effects.
         17           In Count III, Plaintiff alleges that the egregious acts and omissions of ADC staff,
         18    Corizon, and Centurion, and their staff, resulted in a deterioration of Plaintiff’s medical
         19    condition. He alleges that “Defendants” deprived him of the standard of care outlined in
         20    “#1103,” apparently referring to Department Order (DO) 1103.8 He further alleges
         21    “Defendants” deprived him of scheduled medical appointments and transportation to such
         22    appointments and denied him prescribed follow-up care contrary to his surgeon’s
         23    instructions. Plaintiff alleges that he was not provided responses to medical grievances
         24    submitted to CO IV Roman and that dates were “actually changed . . . to coincide with their
         25    agenda.” Plaintiff alleges Defendants’ acts violated his due process rights. As his injury,
         26    Plaintiff alleges that he was forced to suffer years of pain, severe health problems, and
         27
                      8
         28                DO 1103 concerns mental health care, treatment, and programs. See
               https://corrections.az.gov/sites/default/files/policies/1100/1103_032519.pdf (last accessed
               May 4, 2021).

JDDL-K
                                                           -7-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 8 of 25




          1    organ deterioration and associated damage.
          2           Plaintiff has included the following documents with his First Amended Complaint:
          3                • An April 14, 2017 Inmate Letter in which Plaintiff reported: having been on
                             the verge of renal failure following the removal of his catheter the previous
          4
                             day; being in constant nearly unbearable pain despite taking strong
          5                  antibiotics; a treating outside urologist had ordered Plaintiff’s return seven
                             days after he last saw the urologist on March 29, 2017; and the late removal
          6
                             of the catheter had resulted in a debilitating infection. (Doc. 10 at 17.)
          7
                           • An April 16, 2017 Inmate Letter, in which Plaintiff reported: the catheter
          8
                             inserted by a urologist on March 29, 2017, which the urologist had ordered
          9                  removed after seven days, had not been removed until April 10, 2017, five
                             days late, by the Cibola Unit medical staff; and four days later, Cibola Unit
         10                  medical staff reinserted the catheter, during which Plaintiff was injured and
         11                  thereafter had bloody urine in the Foley bag. Plaintiff complained that the
                             urologist had “demanded” he return in seven days, but Plaintiff never
         12                  returned to the urologist. (Doc. 10 at 16.)
         13
                           • A partial May 19, 2017 Procedure Note prepared by Dr. Ganesh Sivarajan of
         14                  the Desert Mirage Surgery Center reporting that he had performed a
         15                  cystoscopy with dilation of urethral stricture and transrectal ultrasound prop
                             of the prostate and providing a postoperative diagnosis of: (1) obstructive
         16                  lower urinary tract symptoms including weak stream, incomplete emptying,
         17                  urinary retention9; (2) gross hematuria; (3) urethral stricture disease; and (4)
                             obstructive prostatic hypertrophy. (Doc. 10 at 14-15.) In the final paragraph
         18                  of the report, Dr. Sivarajan stated:
         19
                                  We will increase his Flomax to b.i.d. dosing.10 If he is able to
         20                       void, he can be discharged without a catheter, but if he cannot, a
         21
                      9
         22              Urinary retention can be acute or chronic. Acute urinary retention results in an
               inability to urinate, can result in great pain, and can be life-threatening, requiring
         23    immediate emergency treatment. Chronic urinary retention does not result in the inability
               to urinate but can result in urinary incontinence or urinary infection. Urinary retention can
         24    be caused by obstruction of the urethra, nerve problems, medications, or weakened bladder
               muscles. See https://vsearch.nlm.nih.gov/vivisimo/cgi-bin/query-meta?v%3Aproject=
         25    medlineplus&v%3Asources=medlineplus-bundle&query=urethral+stricture&_ga=2.
               240342987.951964074.1618614736-1371170323.1609876564, Search urethral stricture,
         26    Click on Urinary Retention, National Institutes of Diabetes and Digestive and Kidney
               Diseases, /DC%20work/UrinaryRetention_508.pdf (last visited May 4, 2021).
         27           10
                          “B.i.d.” stands for “bis in die,” or twice a day.                    See
         28    https://www.medicinenet.com/bid_on_prescription/definition.htm#:~:text=Reviewed%20
               on%203%2F29%2F2021,capital%20letters%20as%20%22BID%22 (last accessed May 4,
               2021).

JDDL-K
                                                            -8-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 9 of 25




          1                      Foley catheter will be placed. He will follow up with me in a
                                 couple of weeks in the office so we can assess his voiding status.
          2                      If he is now emptying well the stricture disease was the presumed
                                 cause of his obstruction and we can monitor his BPH on b.i.d.
          3
                                 Flomax. If he cannot tolerate the Flomax, or if he has persistent
          4                      issues without incomplete emptying, and weak stream, and
                                 urinary retention, we will have to discuss a procedure on his
          5
                                 prostate.
          6
                             (Id. at 15) (emphasis added).
          7
          8               • A July 2, 2019 Lab Test Order/Procedure (fibrotest/Actitest) ordered by
                            Nurse Practitioner Ngueha-nana, and reporting Plaintiff’s ALT level and his
          9
                            Alpha-2-Macroglobulin were “Above High Normal” and severe fibrosis.11
         10                 (Doc. 10 at 19.)
         11
                          • A September 12, 2019 report from South County Diagnostic Services
         12                 ordered by Defendant Smalley as part of Plaintiff’s HCV surveillance. Dr.
                            Peter Mernalakis reported: “Impression: 1. Cirrhosis without focal hepatic
         13                 mass.    2. Nonobstructing left renal calculus.       No left or right
         14                 hydronephrosis.”12 (Doc. 10 at 19.)
         15               • A November 26, 2019 Inmate Informal Complaint Resolution in which
         16                 Plaintiff stated that he held Defendants Meyers, Ngueha-nana, Barklay,
                            Hofer, and Smalley responsible for prescribing him Tylenol, ibuprofen, and
         17                 fluconazole at “exceedingly high” dosages that caused a spike in his Apri
         18                 scores, liver inflammation, and severe pain and side-effects and requesting
                            that all medications be checked regarding dangers they posed to persons with
         19                 HCV. (Doc. 10 at 20.)
         20    IV.   Failure to State a Claim
         21          To prevail in a § 1983 claim, a plaintiff must show that (1) acts by the defendants
         22
         23          11
                          Fibrosis is the abnormally large amount of scar tissue in the liver. Although
         24    fibrosis does not itself cause symptoms, severe scarring can result in cirrhosis, which can
               cause symptoms. See https://www.merckmanuals.com/home/liver-and-gallbladder-dis
         25    orders/fibrosis-and-cirrhosis-of-the-liver/fibrosis-of-the-liver#:~:text=Fibrosis%20is%20
               the%20formation%20of,cirrhosis%2C%20which%20can%20cause%20symptoms (last
         26    accessed May 4, 2021).

         27
                     12
                        “Hydronephrosis is the swelling of a kidney due to a build-up of urine. It happens
               when urine cannot drain out from the kidney to the bladder from a blockage or obstruction.
         28    Hydronephrosis can occur in one or both kidneys.” See https://www.kidney.org/atoz/
               content/hydronephrosis#:~:text=Hydronephrosis%20is%20the%20swelling%20of,and%2
               0fluid%20from%20the%20body (last accessed May 4, 2021).

JDDL-K
                                                             -9-
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 10 of 25




          1    (2) under color of state law (3) deprived him of federal rights, privileges or immunities and
          2    (4) caused him damage. Thornton v. City of St. Helens, 425 F.3d 1158, 1163-64 (9th Cir.
          3    2005) (quoting Shoshone-Bannock Tribes v. Idaho Fish & Game Comm’n, 42 F.3d 1278,
          4    1284 (9th Cir. 1994)). In addition, a plaintiff must allege that he suffered a specific injury
          5    as a result of the conduct of a particular defendant and he must allege an affirmative link
          6    between the injury and the conduct of that defendant. Rizzo v. Goode, 423 U.S. 362, 371-
          7    72, 377 (1976).
          8           There is no respondeat superior liability under § 1983, and therefore, a defendant’s
          9    position as the supervisor of persons who allegedly violated a plaintiff’s constitutional
         10    rights does not impose liability. Monell v. Dep’t of Soc. Servs., 436 U.S. 658 (1978);
         11    Hamilton v. Endell, 981 F.2d 1062, 1067 (9th Cir. 1992); Taylor v. List, 880 F.2d 1040,
         12    1045 (9th Cir. 1989). “Because vicarious liability is inapplicable to Bivens and § 1983
         13    suits, a plaintiff must plead that each Government-official defendant, through the official’s
         14    own individual actions, has violated the Constitution.” Iqbal, 556 U.S. at 676.
         15           Finally, although pro se pleadings are liberally construed, Haines v. Kerner, 404
         16    U.S. 519, 520-21 (1972), conclusory and vague allegations will not support a cause of
         17    action. Ivey v. Bd. of Regents, 673 F.2d 266, 268 (9th Cir. 1982). Further, a liberal
         18    interpretation of a civil rights complaint may not supply essential elements of the claim
         19    that were not initially pleaded. Id.
         20           A.     Medical Care
         21           In each count, Plaintiff alleges that he was denied constitutionally adequate medical
         22    care. Not every claim by a prisoner relating to inadequate medical treatment states a
         23    violation of the Eighth Amendment. To state a § 1983 medical claim, a plaintiff must show
         24    (1) a “serious medical need” by demonstrating that failure to treat the condition could result
         25    in further significant injury or the unnecessary and wanton infliction of pain and (2) the
         26    defendant’s response was deliberately indifferent. Jett v. Penner, 439 F.3d 1091, 1096 (9th
         27    Cir. 2006).
         28           “Deliberate indifference is a high legal standard.” Toguchi v. Chung, 391 F.3d


JDDL-K
                                                           - 10 -
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 11 of 25




          1    1051, 1060 (9th Cir. 2004). To act with deliberate indifference, a prison official must both
          2    know of and disregard an excessive risk to inmate health; “the official must both be aware
          3    of facts from which the inference could be drawn that a substantial risk of serious harm
          4    exists, and he must also draw the inference.” Farmer v. Brennan, 511 U.S. 825, 837 (1994).
          5    Deliberate indifference in the medical context may be shown by a purposeful act or failure
          6    to respond to a prisoner’s pain or possible medical need and harm caused by the
          7    indifference. Jett, 439 F.3d at 1096. Deliberate indifference may also be shown when a
          8    prison official intentionally denies, delays, or interferes with medical treatment or by the
          9    way prison doctors respond to the prisoner’s medical needs. Estelle v. Gamble, 429 U.S.
         10    97, 104-05 (1976); Jett, 439 F.3d at 1096.
         11           Deliberate indifference is a higher standard than negligence or lack of ordinary due
         12    care for the prisoner’s safety. Farmer, 511 U.S. at 835. “Neither negligence nor gross
         13    negligence will constitute deliberate indifference.” Clement v. Cal. Dep’t of Corr., 220 F.
         14    Supp. 2d 1098, 1105 (N.D. Cal. 2002); see also Broughton v. Cutter Labs., 622 F.2d 458,
         15    460 (9th Cir. 1980) (mere claims of “indifference,” “negligence,” or “medical malpractice”
         16    do not support a claim under § 1983). “A difference of opinion does not amount to
         17    deliberate indifference to [a plaintiff’s] serious medical needs.” Sanchez v. Vild, 891 F.2d
         18    240, 242 (9th Cir. 1989). A mere delay in medical care, without more, is insufficient to
         19    state a claim against prison officials for deliberate indifference. See Shapley v. Nev. Bd. of
         20    State Prison Comm’rs, 766 F.2d 404, 407 (9th Cir. 1985). The indifference must be
         21    substantial. The action must rise to a level of “unnecessary and wanton infliction of pain.”
         22    Estelle, 429 U.S. at 105.
         23           Plaintiff sufficiently alleges that he has or had a serious medical condition.
         24    However, Plaintiff fails to allege facts to support that Defendants have acted with deliberate
         25    indifference to that condition, as discussed below.
         26                  1.     Individual Defendants
         27           Plaintiff sues several individual Defendants. Plaintiff fails to allege facts to support
         28


JDDL-K
                                                            - 11 -
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 12 of 25




          1    that Roman or Doe had any involvement in the medical care that Plaintiff received. 13
          2    Plaintiff has likewise failed to allege any facts against Director Shinn, and, as noted above,
          3    this Defendant cannot be held liable under § 1983 based on a theory of respondeat superior.
          4    Plaintiff also fails to allege facts to support that Johnson, Hofer, Smalley, Meyer, Nguella-
          5    nana, and Meza in any way acted with deliberate indifference to his serious medical needs,
          6    including when and how. And while two documents submitted by Plaintiff reflect that
          7    Smalley and Nguella-nana ordered laboratory tests; that, absent more, does not rise to the
          8    level of deliberate indifference.       Plaintiff merely alleges that Meza discontinued a
          9    medication that Plaintiff alleges injured him. Stopping a harmful medication, absent more,
         10    does not constitute deliberate indifference. For the reasons discussed, Plaintiff fails to state
         11    a claim against these Defendants, and they will be dismissed.
         12                     2.     Corizon and Centurion
         13              Plaintiff again sues Corizon and Centurion. Each is a private entity that contracted
         14    with ADC to provide medical care to ADC prisoners over different periods of time. To
         15    state a claim under § 1983 against a private entity performing a traditional public function,
         16    such as providing medical care to prisoners, a plaintiff must allege facts to support that his
         17    constitutional rights were violated as a result of a policy, decision, or custom promulgated
         18    or endorsed by the private entity. See Tsao v. Desert Palace, Inc., 698 F.3d 1128, 1138-
         19    39 (9th Cir. 2012); Buckner v. Toro, 116 F.3d 450, 452 (11th Cir. 1997) (per curiam). A
         20    plaintiff must allege the specific policy or custom and how it violated his constitutional
         21    rights. A private entity is not liable merely because it employs persons who allegedly
         22    violated a plaintiff’s constitutional rights. See Tsao, 698 F.3d at 1139; Buckner, 116 F.3d
         23    at 452.
         24              Plaintiff has not alleged that either Corizon or Centurion had a policy or custom that
         25
         26              13
                          Plaintiff alleges that he submitted a grievance regarding medical care to Roman,
         27    a prison officer. Department Order (DO) 802.05.2 provides that a CO IV shall forward a
               formal grievance to the Contract Director of Nursing to address. Plaintiff does not allege
         28    that Roman failed to forward Plaintiff’s formal grievance to the Contract Director of
               Nursing, or that Roman otherwise had any role in the medical care allegedly denied
               Plaintiff.

JDDL-K
                                                             - 12 -
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 13 of 25




          1    resulted in the denial of constitutionally adequate medical care. To the extent that Plaintiff
          2    asserts that current or former employees of Corizon and/or Centurion acted with deliberate
          3    indifference to his serious medical needs, he cannot state a claim against either entity on
          4    this basis because, as explained above, neither Corizon, nor Centurion, can be held liable
          5    under § 1983 based on respondeat superior. Accordingly, Plaintiff fails to state a claim
          6    against Corizon or Centurion and they will be dismissed.
          7    IV.    Leave to Amend
          8           For the foregoing reasons, Plaintiff’s First Amended Complaint will be dismissed
          9    for failure to state a claim upon which relief may be granted. Within 30 days, Plaintiff may
         10    submit a second amended complaint to cure the deficiencies outlined above. The Clerk of
         11    Court will mail Plaintiff a court-approved form to use for filing a second amended
         12    complaint. If Plaintiff fails to use the court-approved form, the Court may strike the second
         13    amended complaint and dismiss this action without further notice to Plaintiff.
         14           Plaintiff must clearly designate on the face of the document that it is the “Second
         15    Amended Complaint.” The second amended complaint must be retyped or rewritten in its
         16    entirety on the court-approved form and may not incorporate any part of the original
         17    Complaint or First Amended Complaint by reference. Plaintiff may include only one claim
         18    per count.
         19           A second amended complaint supersedes the original Complaint and First Amended
         20    Complaint. Ferdik v. Bonzelet, 963 F.2d 1258, 1262 (9th Cir. 1992); Hal Roach Studios v.
         21    Richard Feiner & Co., 896 F.2d 1542, 1546 (9th Cir. 1990). After amendment, the Court
         22    will treat the original Complaint and First Amended Complaint as nonexistent. Ferdik,
         23    963 F.2d at 1262. Any cause of action that was raised in the original Complaint or First
         24    Amended Complaint and that was voluntarily dismissed or was dismissed without
         25    prejudice is waived if it is not alleged in a second amended complaint. Lacey v. Maricopa
         26    County, 693 F.3d 896, 928 (9th Cir. 2012) (en banc).
         27    ....
         28    ....


JDDL-K
                                                           - 13 -
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 14 of 25




          1    V.        Warnings
          2              A.     Release
          3              If Plaintiff is released while this case remains pending, and the filing fee has not
          4    been paid in full, Plaintiff must, within 30 days of his release, either (1) notify the Court
          5    that he intends to pay the unpaid balance of his filing fee within 120 days of his release or
          6    (2) file a non-prisoner application to proceed in forma pauperis. Failure to comply may
          7    result in dismissal of this action.
          8              B.     Address Changes
          9              Plaintiff must file and serve a notice of a change of address in accordance with Rule
         10    83.3(d) of the Local Rules of Civil Procedure. Plaintiff must not include a motion for other
         11    relief with a notice of change of address. Failure to comply may result in dismissal of this
         12    action.
         13              C.     Possible “Strike”
         14              Because the First Amended Complaint has been dismissed for failure to state a
         15    claim, if Plaintiff fails to file a second amended complaint correcting the deficiencies
         16    identified in this Order, the dismissal may count as a “strike” under the “3-strikes”
         17    provision of 28 U.S.C. § 1915(g). Under the 3-strikes provision, a prisoner may not bring
         18    a civil action or appeal a civil judgment in forma pauperis under 28 U.S.C. § 1915 “if the
         19    prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility,
         20    brought an action or appeal in a court of the United States that was dismissed on the
         21    grounds that it is frivolous, malicious, or fails to state a claim upon which relief may be
         22    granted, unless the prisoner is under imminent danger of serious physical injury.” 28
         23    U.S.C. § 1915(g).
         24              D.     Possible Dismissal
         25              If Plaintiff fails to timely comply with every provision of this Order, including these
         26    warnings, the Court may dismiss this action without further notice. See Ferdik, 963 F.2d
         27    at 1260-61 (a district court may dismiss an action for failure to comply with any order of
         28    the Court).


JDDL-K
                                                              - 14 -
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 15 of 25




          1    IT IS ORDERED:
          2           (1)    The First Amended Complaint (Doc. 10) is dismissed for failure to state a
          3    claim. Plaintiff has 30 days from the date this Order is filed to file a second amended
          4    complaint in compliance with this Order.
          5           (2)    If Plaintiff fails to file a second amended complaint within 30 days, the Clerk
          6    of Court must, without further notice, enter a judgment of dismissal of this action with
          7    prejudice that states that the dismissal may count as a “strike” under 28 U.S.C. § 1915(g)
          8    and deny any pending unrelated motions as moot.
          9           (3)    The Clerk of Court must mail Plaintiff a court-approved form for filing a
         10    civil rights complaint by a prisoner.
         11           Dated this 12th day of May, 2021.
         12
         13
         14
         15
         16
         17
         18
         19
         20
         21
         22
         23
         24
         25
         26
         27
         28


JDDL-K
                                                          - 15 -
       Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 16 of 25




                   Instructions for a Prisoner Filing a Civil Rights Complaint
                  in the United States District Court for the District of Arizona

1. Who May Use This Form. The civil rights complaint form is designed to help incarcerated
persons prepare a complaint seeking relief for a violation of their federal civil rights. These
complaints typically concern, but are not limited to, conditions of confinement. This form
should not be used to challenge your conviction or sentence. If you want to challenge a state
conviction or sentence, you should file a petition under 28 U.S.C. ' 2254 for a writ of habeas
corpus by a person in state custody. If you want to challenge a federal conviction or sentence,
you should file a motion under 28 U.S.C. § 2255 to vacate sentence in the federal court that entered
the judgment.

2. The Form. Local Rule of Civil Procedure (LRCiv) 3.4 provides that complaints by
incarcerated persons must be filed on the court-approved form. The form must be typed or
neatly handwritten. The form must be completely filled in to the extent applicable. All questions
must be answered clearly and concisely in the appropriate space on the form. If needed, you may
attach additional pages, but no more than fifteen additional pages, of standard letter-sized paper.
You must identify which part of the complaint is being continued and number all pages. If you do
not fill out the form properly, you will be asked to submit additional or corrected information,
which may delay the processing of your action. You do not need to cite law.

3. Your Signature. You must tell the truth and sign the form. If you make a false statement of
a material fact, you may be prosecuted for perjury.

4. The Filing and Administrative Fees. The total fees for this action are $402.00 ($350.00 filing
fee plus $52.00 administrative fee). If you are unable to immediately pay the fees, you may
request leave to proceed in forma pauperis. Please review the “Information for Prisoners Seeking
Leave to Proceed with a (Non-Habeas) Civil Action in Federal Court In Forma Pauperis Pursuant
to 28 U.S.C. ' 1915” for additional instructions.

5. Original and Judge=s Copy. You must send an original plus one copy of your complaint and
of any other documents submitted to the Court. You must send one additional copy to the Court
if you wish to have a file-stamped copy of the document returned to you. All copies must be
identical to the original. Copies may be legibly handwritten. This section does not apply to
inmates housed at an Arizona Department of Corrections facility that participates in
electronic filing.

6. Where to File. You should file your complaint in the division where you were confined
when your rights were allegedly violated. See LRCiv 5.1(a) and 77.1(a). If you were confined
in Maricopa, Pinal, Yuma, La Paz, or Gila County, file in the Phoenix Division. If you were
confined in Apache, Navajo, Coconino, Mohave, or Yavapai County, file in the Prescott Division.
If you were confined in Pima, Cochise, Santa Cruz, Graham, or Greenlee County, file in the Tucson
Division. Mail the original and one copy of the complaint with the $402 filing and
administrative fees or the application to proceed in forma pauperis to:

                                                 1
Revised 12/1/20
     Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 17 of 25




       Phoenix & Prescott Divisions:             OR           Tucson Division:
       U.S. District Court Clerk                              U.S. District Court Clerk
       U.S. Courthouse, Suite 130                             U.S. Courthouse, Suite 1500
       401 West Washington Street, SPC 10                     405 West Congress Street
       Phoenix, Arizona 85003-2119                            Tucson, Arizona 85701-5010

7. Change of Address. You must immediately notify the Court and the defendants in writing of
any change in your mailing address. Failure to notify the Court of any change in your mailing
address may result in the dismissal of your case.

8. Certificate of Service. You must furnish the defendants with a copy of any document you
submit to the Court (except the initial complaint and application to proceed in forma pauperis).
Each original document (except the initial complaint and application to proceed in forma pauperis)
must include a certificate of service on the last page of the document stating the date a copy of the
document was mailed to the defendants and the address to which it was mailed. See Fed. R. Civ.
P. 5(a), (d). Any document received by the Court that does not include a certificate of service
may be stricken. This section does not apply to inmates housed at an Arizona Department
of Corrections facility that participates in electronic filing.
    A certificate of service should be in the following form:

       I hereby certify that a copy of the foregoing document was mailed
       this                                     (month, day, year) to:
       Name:
       Address:
                      Attorney for Defendant(s)

       (Signature)

9. Amended Complaint. If you need to change any of the information in the initial complaint,
you must file an amended complaint. The amended complaint must be written on the court-
approved civil rights complaint form. You may file one amended complaint without leave
(permission) of Court within 21 days after serving it or within 21 days after any defendant has
filed an answer, whichever is earlier. See Fed. R. Civ. P. 15(a). Thereafter, you must file a
motion for leave to amend and lodge (submit) a proposed amended complaint. LRCiv 15.1. In
addition, an amended complaint may not incorporate by reference any part of your prior complaint.
LRCiv 15.1(a)(2). Any allegations or defendants not included in the amended complaint are
considered dismissed. All amended complaints are subject to screening under the Prison
Litigation Reform Act; screening your amendment will take additional processing time.
10. Exhibits. You should not submit exhibits with the complaint or amended complaint.
Instead, the relevant information should be paraphrased. You should keep the exhibits to use to
support or oppose a motion to dismiss, a motion for summary judgment, or at trial.
11. Letters and Motions. It is generally inappropriate to write a letter to any judge or the staff
of any judge. The only appropriate way to communicate with the Court is by filing a written
pleading or motion.

                                                 2
     Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 18 of 25




12. Completing the Civil Rights Complaint Form.

HEADING:
    1. Your Name. Print your name, prison or inmate number, and institutional mailing
    address on the lines provided.

       2. Defendants. If there are four or fewer defendants, print the name of each. If you
       name more than four defendants, print the name of the first defendant on the first line,
       write the words “and others” on the second line, and attach an additional page listing the
       names of all of the defendants. Insert the additional page after page 1 and number it “1-
       A” at the bottom.

       3. Jury Demand. If you want a jury trial, you must write “JURY TRIAL DEMANDED”
       in the space below “CIVIL RIGHTS COMPLAINT BY A PRISONER.” Failure to do so
       may result in the loss of the right to a jury trial. A jury trial is not available if you are
       seeking only injunctive relief.

Part A. JURISDICTION:
       1. Nature of Suit. Mark whether you are filing the complaint pursuant to 42 U.S.C. ' 1983
       for state, county, or city defendants; “Bivens v. Six Unknown Federal Narcotics Agents”
       for federal defendants; or “other.” If you mark “other,” identify the source of that
       authority.
       2. Location. Identify the institution and city where the alleged violation of your rights
       occurred.
       3. Defendants. Print all of the requested information about each of the defendants in the
       spaces provided. If you are naming more than four defendants, you must provide the
       necessary information about each additional defendant on separate pages labeled “2-A,”
       “2-B,” etc., at the bottom. Insert the additional page(s) immediately behind page 2.

Part B. PREVIOUS LAWSUITS:
       You must identify any other lawsuit you have filed in either state or federal court while
you were a prisoner. Print all of the requested information about each lawsuit in the spaces
provided. If you have filed more than three lawsuits, you must provide the necessary information
about each additional lawsuit on a separate page. Label the page(s) as “2-A,” “2-B,” etc., at the
bottom of the page and insert the additional page(s) immediately behind page 2.

Part C. CAUSE OF ACTION:
        You must identify what rights each defendant violated. The form provides space to allege
three separate counts (one violation per count). If you are alleging more than three counts, you
must provide the necessary information about each additional count on a separate page. Number
the additional pages “5-A,” “5-B,” etc., and insert them immediately behind page 5. Remember
that you are limited to a total of fifteen additional pages.

                                                3
     Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 19 of 25




       1. Counts. You must identify which civil right was violated. You may allege the
       violation of only one civil right per count.

       2. Issue Involved. Check the box that most closely identifies the issue involved in your
       claim. You may check only one box per count. If you check the box marked “Other,”
       you must identify the specific issue involved.

       3. Supporting Facts. After you have identified which civil right was violated, you must
       state the supporting facts. Be as specific as possible. You must state what each
       individual defendant did to violate your rights. If there is more than one defendant, you
       must identify which defendant did what act. You also should state the date(s) on which
       the act(s) occurred, if possible.

       4. Injury. State precisely how you were injured by the alleged violation of your rights.

       5. Administrative Remedies. You must exhaust any available administrative remedies
       before you file a civil rights complaint. See 42 U.S.C. § 1997e. Consequently, you
       should disclose whether you have exhausted the inmate grievance procedures or
       administrative appeals for each count in your complaint. If the grievance procedures were
       not available for any of your counts, fully explain why on the lines provided.

Part D. REQUEST FOR RELIEF:
       Print the relief you are seeking in the space provided.

SIGNATURE:
        You must sign your name and print the date you signed the complaint. Failure to sign the
complaint will delay the processing of your action. Unless you are an attorney, you may not bring
an action on behalf of anyone but yourself.


                                         FINAL NOTE

        You should follow these instructions carefully. Failure to do so may result in your
complaint being stricken or dismissed. All questions must be answered concisely in the proper
space on the form. If you need more space, you may attach no more than fifteen additional pages.
But the form must be completely filled in to the extent applicable. If you attach additional pages,
be sure to identify which section of the complaint is being continued and number the pages.




                                                 4
                   Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 20 of 25




___________________________________________
Name and Prisoner/Booking Number

___________________________________________
Place of Confinement

___________________________________________
Mailing Address

___________________________________________
City, State, Zip Code

(Failure to notify the Court of your change of address may result in dismissal of this action.)




                                     IN THE UNITED STATES DISTRICT COURT
                                                   FOR THE DISTRICT OF ARIZONA

 _________________________________________ ,
 (Full Name of Plaintiff)
                                                                                )
                                 Plaintiff,
 v.                                                                                 CASE NO. __________________________________
                                                                                                (To be supplied by the Clerk)
 (1) _______________________________________ ,
 (Full Name of Defendant)
                                                                                         CIVIL RIGHTS COMPLAINT
 (2) _______________________________________ ,                                                BY A PRISONER

 (3) _______________________________________ ,
                                                                                     G Original Complaint
 (4) _______________________________________ ,                                       G First Amended Complaint
                                                                                     G Second Amended Complaint
                                 Defendant(s).
 G Check if there are additional Defendants and attach page 1-A listing them.


                                                                A. JURISDICTION

1.     This Court has jurisdiction over this action pursuant to:
            G 28 U.S.C. § 1343(a); 42 U.S.C. § 1983
            G 28 U.S.C. § 1331; Bivens v. Six Unknown Federal Narcotics Agents, 403 U.S. 388 (1971).
            G Other:                                                                                                        .

2.     Institution/city where violation occurred:                                                                           .



Revised 12/1/20                                                                 1                                 550/555
               Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 21 of 25




                                                        B. DEFENDANTS

1. Name of first Defendant:                                    . The first Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


2. Name of second Defendant:                             . The second Defendant is employed as:
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


3. Name of third Defendant:                                   . The third Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


4. Name of fourth Defendant:                                  . The fourth Defendant is employed
as: ______________________________________________ at_______________________________________.
                              (Position and Title)                                                     (Institution)


If you name more than four Defendants, answer the questions listed above for each additional Defendant on a separate page.

                                                     C. PREVIOUS LAWSUITS

1.    Have you filed any other lawsuits while you were a prisoner?                         G Yes               G No

2.    If yes, how many lawsuits have you filed?                        . Describe the previous lawsuits:

      a. First prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      b. Second prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

      c. Third prior lawsuit:
          1. Parties:                                  v.
          2. Court and case number:                                                                                          .
          3. Result: (Was the case dismissed? Was it appealed? Is it still pending?)
                                                                                                                             .

If you filed more than three lawsuits, answer the questions listed above for each additional lawsuit on a separate page.


                                                                   2
             Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 22 of 25




                                            D. CAUSE OF ACTION

                                                       COUNT I
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count I. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count I. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies:
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count I?                           G Yes      G No
     c. Did you appeal your request for relief on Count I to the highest level?                  G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          3
             Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 23 of 25




                                                      COUNT II
1.   State the constitutional or other federal civil right that was violated:
                                                                                                                 .

2.   Count II. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                 .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count II. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                 .

4.   Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                 .

5.   Administrative Remedies.
     a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
        your institution?                                                                        G Yes      G No
     b. Did you submit a request for administrative relief on Count II?                          G Yes      G No
     c. Did you appeal your request for relief on Count II to the highest level?                 G Yes      G No
     d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
        did not.
                                                                                                                 .


                                                          4
               Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 24 of 25




                                                      COUNT III
1.    State the constitutional or other federal civil right that was violated:
                                                                                                                        .

2.   Count III. Identify the issue involved. Check only one. State additional issues in separate counts.
     G Basic necessities               G Mail            G Access to the court          G Medical care
     G Disciplinary proceedings        G Property        G Exercise of religion         G Retaliation
     G Excessive force by an officer G Threat to safety G Other:                                                        .

3. Supporting Facts. State as briefly as possible the FACTS supporting Count III. Describe exactly what
each Defendant did or did not do that violated your rights. State the facts clearly in your own words without
citing legal authority or arguments.




                                                                                                                        .

4.    Injury. State how you were injured by the actions or inactions of the Defendant(s).


                                                                                                                        .

5.    Administrative Remedies.
      a. Are there any administrative remedies (grievance procedures or administrative appeals) available at
         your institution?                                                                        G Yes      G No
      b. Did you submit a request for administrative relief on Count III?                         G Yes      G No
      c. Did you appeal your request for relief on Count III to the highest level?                G Yes      G No
      d. If you did not submit or appeal a request for administrative relief at any level, briefly explain why you
         did not.
                                                                                                                  .

If you assert more than three Counts, answer the questions listed above for each additional Count on a separate page.



                                                                 5
              Case 2:20-cv-01893-JAT--JFM Document 11 Filed 05/12/21 Page 25 of 25




                                         E. REQUEST FOR RELIEF

State the relief you are seeking:




                                                                                                                .


I declare under penalty of perjury that the foregoing is true and correct.

Executed on
                          DATE                                               SIGNATURE OF PLAINTIFF



___________________________________________
(Name and title of paralegal, legal assistant, or
other person who helped prepare this complaint)


___________________________________________
(Signature of attorney, if any)



___________________________________________
(Attorney=s address & telephone number)


                                             ADDITIONAL PAGES

All questions must be answered concisely in the proper space on the form. If you need more space, you may
attach no more than fifteen additional pages. But the form must be completely filled in to the extent applicable.
If you attach additional pages, be sure to identify which section of the complaint is being continued and number
all pages.




                                                         6
